Citation Nr: 0626691	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-14 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.  The appellant is the widow of the veteran. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the RO in Roanoke, 
Virginia, which denied service connection for the cause of 
the veteran's death and entitlement to accrued benefits.  At 
the time of his death, the veteran had a pending claim for 
service connection for diabetes mellitus.  The claim was 
received in November 2001.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's representative pointed out in a March 2003 
statement to the RO, that the veteran reportedly received 
treatment at the Durham, North Carolina VA Medical Center 
(MC), and the Salem, Virginia VAMC.  In October 2004, the RO 
asked the appellant to clarify the dates of this treatment.

Although the appellant did not respond to the RO's request 
for clarification, the veteran's death certificate shows that 
he died on March 21, 2002 at the VAMC in Durham, North 
Carolina.  The claims file only contains records dated in 
1994 and earlier.   VA has an obligation to seek all relevant 
VA treatment records that are adequately identified.  38 
U.S.C.A. § 5103A(b), (c) (West 2002).

Accrued benefits claims are decided on the basis of evidence 
in the file at the time of the veteran's death.  38 U.S.C.A. 
§ 5121(a) (West 2002).  VA treatment records are, however, 
constructively of record, even when not physically in the 
claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
VA is obligated to secure these records.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Request of the veteran's inpatient and 
outpatient treatment records from the 
Durham, North Carolina VAMC and the Salem, 
Virginia VAMC from 1994 to the present.  
This request should include all terminal 
records from the Durham, North Carolina, 
VAMC dated around March 2002.

2.  Then re-adjudicate the claims.  If the 
claims are not granted, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


